261 S.W.3d 680 (2008)
Karla (Smith) LAVENBURG, Appellant,
v.
Larry W. SMITH, Respondent.
No. WD 68517.
Missouri Court of Appeals, Western District.
July 22, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Larry V. Swall, II, Liberty, MO, for Appellant.
David B. Sexton, Gladstone, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., LISA WHITE HARDWICK, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Karla (Smith) Lavenburg relocated her residence in violation of the relocation statute. Mr. Smith filed a motion to modify custody, which the trial court granted. The amended parenting plan transferred the legal residency of their minor child from Ms. Lavenburg to Mr. Smith. Ms. Lavenburg appeals from the judgment modifying custody.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).